Citation Nr: 1025516	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for right leg peripheral 
neuropathy, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to March 1984.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In 
that decision, the RO denied entitlement to a rating in excess of 
20 percent for injury to the right posterior tibial nerve.  
Jurisdiction over the Veteran's claim has remained with the RO in 
New York, New York.

In January 2007, the RO increased the disability rating for right 
leg peripheral neuropathy to 40 percent, effective December 29, 
2004.

The Veteran testified before a Veterans Law Judge at a December 
2008 hearing at the RO (Travel Board hearing).  A transcript of 
the hearing has been associated with his claims folder.

In June 2009, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In February 2010, the Board sent the Veteran a letter informing 
him that the Veterans Law Judge who conducted the December 2008 
Travel Board hearing was no longer employed at the Board and 
asked him to indicate whether or not he wanted to attend a new 
hearing.  The Veteran responded that he wanted a new hearing 
before a Veterans Law Judge at the RO.  A remand is therefore 
necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


